Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will.be amended by adding thereto the following: Upon the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: whether the rights of the respondent-appellant under the Fifth and Fourteenth Amendments were denied. Respondent-appellant argued (1) that the Labor Board’s appropriate unit determination was without rational basis and constituted a denial of equal protection of the laws and (2) that the board’s refusal to allow the respondent-appellant to examine its confidential file developed as a part of its representation investigation — although the trial exam*896iner had access to such file — constituted a denial of due process of law. The Court of Appeals considered these contentions and. held that there were no violations of respondent-appellant’s constitutional rights (see 32 N Y 2d 314).